    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                  x
    In re:                                                        :
                                                                  :   Chapter 11
    EDISON PRICE LIGHTING INC.,                                   :
                                                                  :   Case No. 20-22614 (RDD)
                                              Debtor.             :
                                                                  x

              ORDER PURSUANT TO 11 U.S.C. §§ 105(A), 363(B), (F), AND (M), AND
               365, AND RULES 2002, 6004 AND 6006 OF THE FEDERAL RULES OF
                    BANKRUPTCY PROCEDURE (I) (A) APPROVING BIDDING
             PROCEDURES FOR THE SALE OF ALL OR SUBSTANTIALLY ALL OF
             THE DEBTOR’S ASSETS, (B) AUTHORIZING AND APPROVING ENTRY
                    INTO THE STALKING HORSE APA, (C) APPROVING THE
              DESIGNATION OF THE BUYER AS THE STALKING HORSE BIDDER,
                 (D) APPROVING BID PROTECTIONS, (E) SCHEDULING A SALE
              HEARING, (F) APPROVING THE FORM, MANNER AND EXTENT OF
                 NOTICE OF THE SALE PROCESS, (G) APPROVING CONTRACT
                    ASSUMPTION AND ASSIGNMENT PROCEDURES; AND (II)
                               GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 [Docket No. 110], filed by Edison Price Lighting Inc., the

debtor and debtor in possession herein (the “Debtor”) seeking the entry of an order, pursuant to

sections 105(a), 363, 365, 503 and 507 of title 11 of the United States Code (the “Bankruptcy

Code”), Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 2002-1, 6004-1, 6006-1, 9006-1, 9013-1, 9014-1 and 9014-2 of

the Local Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy Rules”):

             (I) (a) authorizing the Debtor to conduct the proposed sale process in accordance with the

                terms of the Bidding Procedures for the sale of the estate’s interest in substantially all

                of the Debtor’s assets located at 41-10 22nd Street, Long Island City, NY (the “ Assets”),




1
  Capitalized terms used but not otherwise defined herein shall be ascribed the meanings provided to those terms in
the Motion, the Bidding Procedures attached hereto or the Stalking Horse APA (defined below), as applicable. In
the event of any conflict between the terms of this Order or the Bidding Procedures or Stalking Horse APA
respectively, the terms as defined in the Bidding Procedures or Stalking Horse APA shall govern.
                                                           1
free and clear of all liens, claims, encumbrances, and interests (the “Liens”), through a sale

process pursuant to section 363 of title 11 of the U n i t e d States Code (the “ Bankruptcy

Code”), (b) approving the Bidding Procedures, which are annexed hereto as Exhibit

“1” (the “Bidding Procedures”), (c) authorizing and approving the Debtor’s entry into the

Asset Purchase Agreement (the “Stalking Horse APA) substantially in the form attached as

Exhibit “3” with Current Lighting Solutions, LLC (the “Stalking Horse”), (d) approving the

Break-Up Fee and Expense Reimbursement (as defined in the Stalking Horse APA), (e)

scheduling an auction of the Debtors’ assets (the “Auction”) and a hearing for final

approval of the proposed sale (the “Sale Hearing”), (f) establishing procedures (the

“Assignment Procedures”) for the assumption and assignment of the Debtor’s executory

contracts or unexpired leases the “Assigned Contracts”) and the fixing of cure amounts to

be paid pursuant to section 365(b) of the Bankruptcy Code (the “Cure Amounts”), (g)

authorizing and approving the form and manner of notice of the sale of the Assets, the

Auction and the Sale Hearing, the form of which notice is annexed hereto as Exhibit “2”

(the “Sale Notice”), and (h) authorizing and approving the form and manner of notice

of the potential assumption and assignment of the Assigned Contracts and the proposed

Cure Amounts, the form of which notice is annexed hereto as Exhibit “4” (the “Notice

of Assignment and Cures”), and Granting related relief; and, upon the notice of presentment

of the Motion with respect to its request for entry of this Bidding Procedures Order [Docket

No. 110]; and there being due and sufficient notice of the Motion and the hearing thereon

under the circumstances, as separately found by the Court in granting the Debtor’s motion

to shorten notice of the Motion and the hearing thereon; and service of the notice of

presentment of the Bidding Procedures having been made upon all creditors and parties in

interest as required by Bankruptcy Rule 2002; and no objections to the entry of a Bidding
                                       2
               Procedures Order having been received; and upon the record of the hearing held by the

               Court on the Motion on October 6, 2020 (the “Interim Hearing”); and it appearing that the

               Bidding Procedures are in the best interest of the Debtor’s estate, its creditors and other

               parties in interest and that the Debtor has established that entry of this Order is warranted

               under applicable law; and after due deliberation thereon and good cause appearing therefor,

               it is hereby

                   FOUND AND DETERMINED THAT:2

 Bidding Procedures

          A.       This Court has jurisdiction over the Motion and the Bidding Procedures pursuant

 to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion and Bidding Procedures is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court in this District

 pursuant to 28 U.S.C. §§ 1408 and 1409.

          B.       The Bidding Procedures, including the Assignment Procedures, and the Notices are

 fair, reasonable and appropriate.

          C.       The Debtor has articulated good and sufficient business reasons for this Court to

 approve (i) the Bidding Procedures, including the scheduling of bid deadlines, an auction and a

 sale hearing, (ii) the establishment of procedures to assume and assign Contracts and fix Cure

 Amounts, (iii) the Debtor’s entry into the Stalking Horse APA, subject to higher and better offers,

 and the Debtor’s agreement to pay the Break-Up Fee and Expense Reimbursement, in accordance

 with the terms of the Stalking Horse APA.

          D.       Good and sufficient notice of the Bidding Procedures and other relief sought in the

 Motion has been given and no additional or further notice is required. A reasonable opportunity to



2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact,
when appropriate. See Fed. R. Bankr. P. 7052.
                                                              3
     object or be heard regarding the Motion has been afforded to interested persons and entities,

     including: (i) each of the Debtor’s secured creditors, or their counsel; (ii) the Office of the United

     States Trustee for the Southern District of New York (the “U.S. Trustee”); (iii) all parties in interest

     who requested notice pursuant to Bankruptcy Rule 2002; (iv) all counterparties to any potential Assigned

     Contracts; (v) all parties who are known to assert a Lien on the Assets; (vi) all parties identified by the

     Debtor as potentially having an interest in acquiring the Assets; and (vii) all creditors of the Debtors who

     are listed on the Debtors’ Schedules of Assets and Liabilities or who filed proofs of claim against the

     Debtors’ estate (collectively, the “Notice Parties”).

             E.       The Sale Notice and Notice of Assignment and Cures constitute good, appropriate,

     adequate and sufficient notice, and is reasonably calculated to provide all interested parties,

     including the Notice Parties, with timely and proper notice of the Bidding Procedures, the

     procedures governing the assumption and assignment of the Assigned Contracts and Cure

     Amounts, the sale process and the Sale Hearing, as set forth in the Motion, and no other or further

     notice is required.

             F.       The Debtor has articulated good and sufficient reasons for this Court to grant the

     relief requested in the Motion, including this Court’s (i) approval of the Bidding Procedures, (ii)

     Assignment Procedures, including the determination of final Cure Amounts, and (iii) approval of

     the form and manner of service of the Sale Notice.

G.   The Debtor has articulated good and sufficient reasons for, and the best interests of the Debtor’s

     estate will be served by, this Court scheduling the Sale Hearing to consider whether to grant the

     remainder of the relief requested in the Motion, including approval of a Sale in accordance with

     the Stalking Horse APA, free and clear of, among other things, any and all liens, claims,

     encumbrances and interests (collectively, “Liens”), with the same to attach to the proceeds of the

     transaction pursuant to section 363(b) and (f) of the Bankruptcy Code.

                                                             4
          H.    The Bidding Procedures are reasonable and appropriate and in the best interests of

the Debtor’s estate and its creditors.

          I.    The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the Debtor of the Motion, the Interim Hearing and the relief

granted under this Order constitutes due and sufficient notice thereof and complies with

Bankruptcy Rule 4001 and the Local Rules.

          J.    No party appearing in this case has filed or made an objection to the relief sought

in the Motion or the entry of this Order, or any objections that were made (to the extent such

objections have not been withdrawn, waived, resolved, or settled) are hereby overruled on the

merits.

                NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT:

          1.    All objections to entry of this Order or the Bidding Procedures requested in the

Motion that have not been withdrawn, waived, resolved or settled are hereby denied and overruled

in their entirety.

          2.    The Motion is granted as set forth herein.


                                     The Bidding Procedures

          3.    The Bidding Procedures, as set forth on Exhibit 1 attached hereto and incorporated

herein by reference, are approved in all respects and shall govern all bids and bid proceedings

relating to the sale process.

          4.    Potential Bidders or Qualified Bidders (other than the Stalking Horse Bidder) must

disclaim any right to receive a break-up fee, expense reimbursement, or other similar form of

compensation, and by submitting its Bid, agree to refrain from and waive any right to assert or

request any form of reimbursement on any basis.
                                                   5
        5.      The Buyer shall be designated as the Stalking Horse Bidder and shall be deemed a

Qualified Bidder for purposes of this Bidding Procedures Order and the Bidding Procedures.

        6.      The deadline for submitting Bids in accordance with the Bidding Procedures shall

be October 9, 2020 at 4:00 p.m. (EDT) (the “Bid Deadline”). No Bid shall be deemed to be a

Qualified Bid, unless such Bid meets the requirements set forth in the Bidding Procedures.

        7.      The Debtor, in consultation with Citibank, N.A. (the “Lender”), is authorized to

extend the deadlines set forth in this Order and Bidding Procedures and/or schedule, adjourn,

continue or suspend an Auction and/or the Sale Hearing.

        8.      Subject to the rights granted to the Lender herein, the Debtor is authorized to take

any and all actions necessary or appropriate to implement the Bidding Procedures.

                                             The Auction

        9.      If the Debtor determines, in consultation with the Lender after review of the

Qualified Bids, that an Auction is in the best interest of the Debtor’s estate and its creditors, the

Debtor may, but shall not be required to conduct an Auction with respect to the Assets. If an

Auction is conducted, it will take place at the offices of Bronson Law Offices, P.C., on October

11, 2020, starting at 10:00 a.m. (prevailing Eastern Time), or at such other date and time or other

place, as may be determined by the Debtor, in consultation with Lender at or prior to the Auction,

and shall be conducted in accordance with the procedures set forth in Section I of the Bidding

Procedures. The Debtor shall notify all Qualified Bidders of any such later time or different place.

        10.     If no Qualified Bids, other than the Stalking Horse Bid, are received, the Debtor

may decide, in consultation with Lender, to cancel the Auction and designate the Buyer as the

Successful Bidder and pursue entry of the order approving the sale of the Assets to the Buyer,

pursuant to the terms of the Stalking Horse APA.

                                             Sale Hearing
                                                     6
        11.     The Sale Hearing shall be held before the Honorable Robert D. Drain, United States

Bankruptcy Judge, on October 14, 2020 at 10:00 a.m. (EST), at the United States Bankruptcy

Court for the Southern District of               New       York,    300    Quarropas      Street,    White

Plains, NY 10601, at which time this Court shall consider: (i) approval of the transactions reflected

in the Stalking Horse APA or the transactions reflected in the Successful Bidder’s APA (the

“Transaction”), (ii) the proposed assumption and assignment of the Assigned Contracts and fixing

of Cure Amounts in connection with the Transaction, (iii) the entry of the proposed sale order,

substantially in the form attached to the Motion as Exhibit B (the “Sale Order”), (iv) any issues or

objections that are timely interposed by any parties, and (v) such other or further relief as this Court may

deem just or proper.

        12.     The Sale Hearing may be adjourned by the Debtor, in consultation with the Lender,

without further order of this Court, by filing a notice with this Court and serving such notice on all

Qualified Bidders or by announcing such adjournment on the record at the Sale Hearing.
                                                  Notice

        13.     The Sale Notice, substantially in the form attached hereto as Exhibit 2, is hereby

approved.

        14.     By no later than one business day after the entry of this Order, the Debtor shall

cause a copy of the Bidding Procedures, the Sale Notice and this Order to be served upon the

Notice Parties via email (where available) and first class mail.

        15.     The notice set forth in the preceding paragraphs shall constitute good and sufficient

notice of the Motion, the Sale Hearing and the proposed Sale Order, and no other or further notice

of the Motion, the Sale Hearing and/or the proposed Sale Order shall be necessary or required.

        16.     By no later than October 12, 2020, the Debtor shall file with this Court and shall

serve upon the Notice Parties via email (where available) and first class mail a notice of selection of
                                                      7
the highest and best bid at Auction setting forth the identity of the Successful Bidder and the

Backup Bidder and the general terms of each party’s Bid. This notice shall constitute good and

sufficient notice of the Debtor’s selection of the Successful Bidder and the Backup Bidder, and no

other or further notice shall be necessary or required. The Successful Bidder shall cooperate with

the Debtor in promptly providing evidence of adequate assurance of future performance to non-

Debtor parties to proposed Assigned Contracts.

       17.     No other or further notice of the Transaction, the Auction, the Sale Hearing, the

assumption and assignment of Assigned Contracts, the fixing of Cure Amounts or the sale

objection deadline shall be required.

                                       Objections to Motion
       18.     Objections, if any, to the remaining relief sought in the Motion must (a) be made in

writing, (b) state with particularity the reasons for the objection or response, (c) conform to the

Bankruptcy Rules and the Local Bankruptcy Rules, (d) set forth the name of the objecting party,

the nature and basis of the objection, and the specific grounds therefore, and (e) be filed with the

Clerk of the Court (with a copy to be delivered to the Chambers of the Honorable Robert D. Drain,

United States Bankruptcy Court for the Southern District of New York, 300 Quarropas Street,

White Plains, NY 10601), and shall be served so as to be actually received no later than 4:00 p.m.

(EST) on October 13, 2020 (the “Objection Deadline”), upon: (i) counsel for the Debtor, Bronson

Law Offices, P.C., 480 Mamaroneck Avenue, Harrison, NY 10528 (Attn: H. Bruce Bronson,

hbbronson@bronsonlaw.net, (ii) counsel to the Lender., Thompson & Knight, LLP, 900 Third

Avenue, 20th Floor, New York, NY 10022 (Attn: Stuart Glick, stuart.glick@tklaw.com and Anthony

Pirraglia, anthony.pirraglia@tklaw.com), (iii) counsel to the Stalking Horse Bidder, Fredrikson &

Byron, P.A. 200 South Sixth Street, Suite 4000, Minneapolis, MN 55402 (Attn: Clinton Cutler,

ccutler@fredlaw.com), and (iv) the Office of the United States Trustee for the Southern District of

                                                  8
New York, U.S. Federal Office Building, 201 Varick Street, Room 1006, New York, NY 10014 (Attn:

Andrea B. Schwartz, Esq.).

                                         Assigned Contracts

        19.      The Debtor has filed a schedule of contracts and leases proposed to be assumed and

assigned, if any, together with the proposed corresponding Cure Amounts, a copy of which also is

attached to the Assumption Notice (the “Assumption Schedule”). To the extent permitted by the

Transaction documents, the Debtor will promptly amend the Assumption Schedule with notice thereof

served upon all counterparties to the proposed Assigned Contracts and the Notice Parties.

        20.      The Assumption Schedule shall identify the proposed Assigned Contracts and the

corresponding Cure Amounts required under section 365 of the Bankruptcy Code, if any. The

Debtor, with the consent of the Successful Bidder, shall have the right until the Sale Hearing to

amend and remove executory contracts or unexpired leases from the Assumption Schedule. The

Debtor shall file and serve notice of any such amendment (an “Amendment Notice”) on all non-

Debtor parties to the Assigned Contracts that are impacted by any amendment to the Assumption Schedule.

        21.     All non-Debtor Counterparties to the Assigned Contracts previously identified by

the Debtor in the Assumption Schedule attached to the Assumption Notice shall have until

October 13, 2020 to file an objection (an “Assumption Objection”) to the assumption and

assignment of the Assigned Contracts to which they are parties, including to the Cure Amounts listed for

those Assigned Contracts. Any party filing an Assumption Objection shall state with specificity the basis

of the objection and asserted Cure Amount and shall include appropriate documentation in support thereof.

The Court will hold the hearing thereon on October 19, 2020 at 10:00 a.m. As to Cure Amounts for

executory contracts and/or unexpired leases not listed on the Assumption Schedule attached to the

Assumption Notice, whether added by the Stalking Horse hereafter or by another bidder, and as to any other

objection to assumption and assignment to another bidder than the Stalking Horse, the Counterparties shall

have 7 days after notice to object.
                                                      9
        22.      If an Assumption Objection is timely filed as provided in the last sentence of the

preceding decretal paragraph and not consensually resolved, this Court may hold a hearing with

respect to the Assumption Objection on such date as this Court shall designate. If the Assumption

Objection relates only to the Cure Amount of an Assumed Contract, that Assumed Contract may

be assumed by the Debtor and assigned to the Successful Bidder; provided, however, that the

amount asserted by the objecting party as the proper Cure Amount, or a different amount set by this

Court, shall be held in escrow pending further order of this Court or mutual agreement of the parties as to the

proper Cure Amount for that Assigned Contract. The Debtor and the Successful Bidder are hereby authorized

to settle, compromise or otherwise resolve any disputed Cure Amounts with the relevant non-Debtor party

to any Assumed Contract without Court approval or notice to any party.

        23.      If no Assumption Objection is timely filed and served, then subject to entry of an

Order by this Court, the Cure Amounts set forth in the Assumption Schedule shall control

notwithstanding any terms or conditions to the contrary in any Assumed Contract, and the non-

Debtor Counterparties to the Assigned Contracts shall be barred from asserting against the Debtor

or the Successful Bidder any other claim arising from the Assigned Contracts.

        24.      The effective date of any assumption and assignment of the Assigned Contracts

shall be the date on which the Transaction closes. Any Cure Amounts to be paid under any of the

Assigned Contracts shall be paid by the Successful Bidder either prior to, upon or promptly

following the closing of the Transaction, or as otherwise agreed to by the parties to the Assigned

Contracts.

                    Approval of Stalking Horse Bidder and Expense Reimbursement

        25.      The Debtor’s designation of Current Lighting Solutions, LLC, a Delaware

Corporation as the Stalking Horse Bidder is approved.

        26.      The Debtor’s entry into the Stalking Horse APA is authorized and approved,

                                                       10
provided that the consummation of the Transaction contemplated by the Stalking Horse APA shall

be subject to the entry of the Sale Order by the Court.

       27.     Solely to the extent provided by Section 6.9 of the Stalking Horse APA, in the event

the Debtor consummates an Alternative Transaction, the Break-Up Fee and the Expense

Reimbursement shall be payable by the Debtor as an allowed super-priority administrative expense

under Sections 506(a)(2) and 507(b) of the Bankruptcy Code pari passu with any superpriority

claim granted to Citibank by this Court’s Final Order Authorizing Consensual Use of Cash

Collateral by Debtor Pursuant to 11 U.S.C. § 363 [Dkt. No. 100], from the proceeds of the

Alternative Transaction.

                                      Additional Provisions

       28.     The Debtor, subject to the consent right granted to the Lender, is authorized and

empowered to take all steps, and incur and pay all costs and expenses, as may be reasonably

necessary to fulfill the requirements established by this Order.

       29.     Nothing contained in this Order precludes any party in interest from objecting to

the Transaction in accordance with the objection procedures set forth herein, and no party shall be

deemed to have consented to the Transaction by virtue of not having objected to the Bidding

Procedures requested in the Motion.

       30.     The Debtor is hereby authorized to implement the Bidding Procedures and conduct

the sale process without the necessity of complying with any state or local bulk transfers law, or

requirement or any similar law of any state or other jurisdiction which may apply in any way to

any of the Transaction.

       31.     This Court shall retain jurisdiction over any and all matters or disputes arising from

or relating to the implementation of this Order, including jurisdiction to allocate the consideration

paid for some or all of the Property in satisfaction of Liens that attach to the proceeds thereof.
                                                   11
       32.     The provisions of this Order and the Stalking Horse APA, all Claims granted

hereunder in favor of the Stalking Horse and any and all rights, remedies, privileges and benefits

in favor of the Stalking Horse provided or acknowledged in this Order, and any actions taken

pursuant thereto, shall be effective and enforceable immediately upon entry of this Order

notwithstanding Bankruptcy Rules 6004(h) and 7062, shall continue in full force and effect, and

shall survive entry of any such other order, including without limitation, any order which may be

entered confirming any plan of reorganization, converting one or more of the Cases to any other

chapter under the Bankruptcy Code, or dismissing one or more of the Cases.

       33.     Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Order shall not be

stayed for fourteen (14) days after the entry hereof and shall be effective and enforceable

immediately upon entry hereof, sufficient cause having been shown.

 Dated: White Plains, New York
        October 6, 2020
                                                      /s/Robert D. Drain
                                                      HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 12
                                                     Exhibit 1

                                          BIDDING PROCEDURES

           Edison Price Lighting, Inc., (“the Debtor”), is seeking to sell substantially all of its assets
    located at 41-10 22nd Street, Long Island City, NY (the “Assets”), free and clear of liens, claims
    and encumbrances through a sale process, pursuant to section 363 of title 11 of the United States
    Code (the “Bankruptcy Code”) (consummation of a sale is referred to herein as a “Transaction”).
    The Debtor, through the Debtor’s investment banker, Beechwood Capital Advisors, LLC
    (“Beechwood” or “Broker”) previously solicited proposals for a Transaction. Parties are
    encouraged to submit their highest and best proposal for a Transaction through the Bidding
    Procedures discussed herein.

                   A.       Bidding Procedures

           Set forth below are the Bidding Procedures (the “Bidding Procedures”) with respect to the
    proposed Transaction. On October 6, 2020, the Bankruptcy Court entered an order (the “Bidding
    Procedures Order”), granting the Debtor’s motion (the “Sale Motion”), insofar as it sought the
    approval of the Bidding Procedures and a potential auction (the “Auction”)3 to determine the most
    optimal Transaction for the Debtor and the Assets following the contemplated Bids.

                   B.       The Stalking Horse Bid

           Current Lighting Solutions, LLC (the “Stalking Horse Bidder”) submitted a bid to purchase
    substantially all of the Assets as set forth in the Agreement of Purchase and Sale, dated September ,
    2020 (the “Stalking Horse APA”), among the Debtor and the Stalking Horse Bidder (the “Stalking
    Horse Bid”).

           Having announced and received approval of the designation of the Stalking Horse Bid from
    the Bankruptcy Court, the Debtor will now conduct a round of open bidding intended to obtain the
    highest or otherwise best bid for all or substantially all of the Assets.

                   C.       Relevant Dates (Subject To Adjustment As Indicated Below)

                Deadline for Bids and Deposits
                (the “Bid Deadline”):                        October 9, 2020 (4:00 p.m. ET)

                Potential Auction:                           October 11, 2020 (10:00 a.m. ET)




3
 The Debtor reserves the right to determine, in consultation with the Lender, whether conducting an Auction is the best
way to determine the highest and best Transaction.
                                  Transaction Procedures Order Exhibit 1-1
            Deadline to File Notice of
            Selection of Highest and Best Bid: October 12, 2020 (4:00 p.m. ET)

            Sale Objection Deadline:               October 13, 2020 (4:00 p.m. ET)

            Sale Hearing:                          October 14, 2020 (10:00 a.m. ET)

            Deadline to Close Transaction:          October 28, 2020 (4:00 p.m. ET)

       The schedule set forth above may be delayed and the qualification of bids may be altered
in the event that the Debtor determines, in consultation with Lender, that additional time or
adjustment to qualifications will likely result in greater overall value for the Debtor’s estate, based
on an expression(s) of interest or proposals received from an identified party, which the Debtor
believes could be a Qualified Bid (as hereinafter defined).

               D.      Property to be Sold Free and Clear in a Section 363 Sale

         The Stalking Horse Bidder proposes to purchase the Assets, pursuant to Section 363 of the
Bankruptcy Code, free and clear of all liens, claims and encumbrances, security interests and other
restrictions on transfers (collectively, the “Liens”) to the extent permitted by the Bankruptcy Code
and other applicable law, with such Liens to attach to the proceeds of the Transaction. Any sale of
the Assets, pursuant to Section 363 of the Bankruptcy Code, shall be on an “as is, where is” basis
and without representations or warranties of any kind, nature or description by the Debtor or its
representatives, professionals and agents, other than as set forth in the Stalking Horse APA.

               E.      Mailing of Bidding Procedures and Sale Notice

         The Debtor shall provide a copy of these Bidding Procedures and the Sale Notice via email
(where available) and first class mail, postage prepaid, to: (i) each of the Debtor’s secured creditors,
or their counsel; (ii) the Office of the United States Debtor for the Southern District of New York;
(iii) all parties in interest who requested notice pursuant to Bankruptcy Rule 2002; (iv) all
counterparties to any potential Assigned Contracts; (v) all parties who are known to assert a Lien
on the Assets; (vi) all parties identified by the Debtor or the Debtor as potentially having an interest
in acquiring the Assets; and (vii) all creditors of the Debtor who are listed on the Debtor’s
Schedules of Assets and Liabilities or who filed proofs of claim against the Debtor’s estate.

               F.      Transaction Agent

        Beechwood is the Debtor’s exclusive broker and agent to solicit and source Bids. Any party
in interest who previously worked with or was solicited by the Broker to make a Bid is encouraged
to contact the Debtor to assist with any continued interest.




                             Transaction Procedures Order Exhibit 1-2
                   G.       Confidentiality Agreement / Due Diligence

            Any entity that wishes to conduct due diligence with respect to the Assets must deliver to
    the Debtor’s counsel an executed confidentiality agreement in form and substance reasonably
    satisfactory to the Debtor on terms at least as favorable to Debtor as the Confidentiality Agreement
    signed by the Stalking Horse Bidder. Interested parties that comply with the foregoing (each such
    entity referred to as a “Potential Bidder”), shall be permitted to conduct diligence with respect to
    the Assets, provided however, that the Debtor shall not be obligated to furnish any due diligence
    information after the Bid Deadline.

                   H.       Qualification of Bids and Potential Bidder Parties

            In order to participate in the sale process and to have a proposal considered by the Debtor,
    each Potential Bidder must deliver a written, irrevocable proposal for a Transaction that otherwise
    satisfies the below criteria. A “Qualified Bidder” is a Potential Bidder that delivers a binding Bid
    (as defined below) that in the Debtor’s discretion, satisfies the following (a “Qualified Bid”):

                          (a)     Bid Deadline. Each Bid Package (as defined below) must be
                   delivered in written form to counsel Bronson Law Offices P.C., 480 Mamaroneck
                   Ave., Harrison, New York 10528, Attn: H. Bruce Bronson, so as to actually be
                   received no later than 4:00 p.m. (prevailing Eastern Time) on the Bid Deadline
                   of October 9, 20204:

                           (b)    Bid Package. Each Bid must include (collectively, the “Bid
                   Package”): (i) a written and signed irrevocable bid (a “Bid”), stating that the
                   Potential Bidder offers to consummate a Transaction, together with a Purchase
                   Agreement marked to show changes against the Stalking Horse APA, (y)
                   confirming that the Bid is irrevocable until the latter of (1) thirty (30) days
                   following entry of the order (the “Sale Order”) approving the Transaction or (2)
                   closing with the Successful Auction Bid, and (z) stating that the Potential Bidder
                   has had the opportunity to conduct due diligence prior to its Bid, does not require
                   further due diligence and does not contain any contingencies in accordance with
                   subparagraph (j) below. The Debtor, in consultation with the Lender, shall
                   determine whether any Bid is a Qualified Bid.

                          (c)     Assets. Each Bid must clearly identify the Assets that the Bidder is
                   agreeing to purchase and/or assume.

                           (d)    Assets Purchase Price. Each Bid must clearly state the Purchase
                   Price to be paid for the Assets.

                         (e)   Designation of Assigned Contracts and Leases and Adequate
                   Assurance of Future Performance. Each Bid and accompanying Purchase
                   Agreement must contain a list of any and all contracts and leases of the Debtors

4
 The Bid Deadline may be delayed or the qualifications for Potential Bidders relaxed at the discretion of the Debtor in
consultation with the Lender. Receipt of the Bid Package by email shall be considered adequate delivery (with original
copies, if any, received by the counsel to the Debtor).

                                  Transaction Procedures Order Exhibit 1-9
that are to be assumed and assigned in connection with a Transaction (“Assigned
Contracts”), and must also contain written documentation sufficient to demonstrate
the Potential Bidder’s ability to provide adequate assurance of future performance
for the benefit of the non-Debtor parties to the Assigned Contracts on the list.

        (f)   Minimum Bid. At a minimum, the Bid must have a Purchase Price
that has a monetary value in cash or other cash equivalents equal to or greater than
$1,268,300, representing the Stalking Horse Bid Purchase Price ($1,110,000), plus
the maximum amount of the Expense Reimbursement ($75,000), plus the Break-
Up Fee ($33,300) plus a minimum overbid of $50,000.

       (g)      Financial Information. The Bid Package must contain such financial
and other information that will allow the Debtor to make a determination in
consultation with the Lender as to each Potential Bidder’s financial and other
capabilities to consummate the Transaction contemplated by such Bid, including
any proposed conditions to Closing. The Purchase Price shall be payable in cash or
cash equivalents at Closing and not be subject to any financing contingency.

        (h)     Bidding Protections. A Bid proposal other than the Stalking Horse
Bid must not request or entitle the Potential Bidder to any termination fee,
transaction or break-up fee, expense reimbursement, or similar type of payment.

         (i)    Identity of Bidders. Each Potential Bidder must fully disclose the
identity of each entity that will be part of the proposed Transaction, as well as
disclose the organization, form and the business conducted by each entity and what,
if any, connection the Potential Bidder has with the Debtors. Potential Bidders shall
be required to provide such additional information as the Debtor may require
regarding the Potential Bidder’s ability to satisfy the terms of the Bid proposal.

         (j)    Due Diligence; Contingencies. Except for any required regulatory
approvals, if any, a Bid must not contain any contingencies of any kind, including,
among others, obtaining (i) financing; (ii) shareholder, board of directors or other
approvals; (iii) third party consents, acknowledgements or understandings of any king
(including consents of counterparties to altered terms of any Assumed Contract) or (iv) the
outcome or completion of due diligence. Each Potential Bidder must also
affirmatively acknowledge that the Potential Bidder (a) had an opportunity to
conduct due diligence regarding the Assets prior to making its Bid and does not
require further due diligence, (b) has relied solely upon its own independent review,
investigation, and/or inspection of any documents and/or the Assets in making its
Bid, and (c) did not rely upon any written or oral statements, representations,
promises, warranties, or guaranties whatsoever, whether express, implied, by
operation of law, or otherwise, regarding the Assets, or the completeness of any
information provided in connection therewith except as expressly stated in these
Bidding Procedures.

       (k)    Consents. Each Potential Bidder must represent that it obtained all
necessary organizational approvals to make its Bid and to enter into the Purchase
Agreement, as applicable.

              Transaction Procedures Order Exhibit 1-9
                  (l)     Deposit(s). A Potential Bidder (other than the Stalking Horse
          Bidder, which has posted a deposit of 10% of the proposed purchase price) must
          deposit with the Debtor’s counsel not less than the greater of (a) ten percent (10%)
          of the purchase price set forth in the Bid, in the form of a certified check or wire
          transfer on or before the Bid Deadline (the “Deposit”). The Deposit shall not
          become property of the Debtors’ estates, absent further order of the Bankruptcy
          Court. The Deposit(s) shall be returned to each Potential Bidder (i) as soon as
          practicable if the Potential Bidder is not determined to be a Qualified Bidder or (ii)
          no later than five (5) business days after entry of the Sale Order, if the bidder is a
          Qualified Bidder (who has not otherwise forfeited its Deposit), but is not the
          Successful Bidder or the Backup Bidder. The Debtor’s counsel will maintain any
          Deposit(s) in a non-interest-bearing escrow account.

                  (m)     As Is. Where Is. Any Bid proposal must provide that any
          conveyance of the Assets will be on an “as is, where is” basis and without
          representations or warranties of any kind, except any representations and warranties
          of the Potential Bidder. Each Qualified Bidder shall be deemed to acknowledge and
          represent that it has had an opportunity to conduct any and all due diligence
          regarding the Assets prior to making its Bid and that it has relied solely upon its own
          independent review and investigation in making its Bid.

                  (n)    Closing; Possession of Assets. Any Bid proposal must state that the
          Bidder is prepared to close by the Closing Deadline, which is not later than October
          30, 2020, and if the Bid is premised on removal of tangible assets from Debtor’s
          leased real property, such assets shall be removed , by no later than November 15,
          2020.

                  (o)     Debtor’s Considerations. The Debtor shall have the right in
          consultation with the Lender, to determine that a Bid is not a Qualified Bid and shall
          notify bidders whether their respective Bid has been determined to be a Qualified
          Bid prior to the commencement of the October 11, 2020 Auction.

                 (p)     In addition to the requirements above, the Debtor may request any
          additional information from any Potential Bidder to assist the Debtor in making a
          determination as to whether a Bid is a Qualified Bid.

      THE DEBTOR RESERVES THE RIGHT, IN CONSULTATION WITH THE LENDER,
TO DETERMINE WHETHER ANY BID IS BETTER, IF NOT HIGHER, THAN ANOTHER
BID SUBMITTED DURING THE BIDDING PROCESS AND/OR AUCTION. THE DEBTOR
MAY CONSIDER A VARIETY OF FACTORS IN MAKING THIS DECISION, INCLUDING
WITHOUT LIMITATION, ANY PROPOSED CONDITIONS TO CLOSING, TIMING OF
CLOSING OF THE PROPOSED TRANSACTION, AND THE LIKELIHOOD OF THE
POTENTIAL BIDDER TO OBTAIN REQUISITE BANKRUPTCY COURT AND ANY
REQUIRED NON- BANKRUPTCY APPROVALS.

THE DEBTOR RESERVES THE RIGHT, IN CONSULTATION WITH THE LENDER TO
ALTER OR TERMINATE THESE BIDDING PROCEDURES, TO WAIVE TERMS AND
                       Transaction Procedures Order Exhibit 1-9
CONDITIONS SET FORTH HEREIN WITH RESPECT TO ALL POTENTIAL BIDDERS,
EXTEND THE DEADLINES SET FORTH HEREIN, ALTER THE ASSUMPTIONS SET
FORTH HEREIN, PROVIDE REASONABLE ACCOMMODATIONS TO THE STALKING
HORSE BIDDER WITH RESPECT TO SUCH TERMS (UPON BANKRUPTCY COURT
APPROVAL), CONDITIONS AND DEADLINES OF THE BID AND AUCTION PROCESS TO
PROMOTE FURTHER BIDS BY SUCH POTENTIAL BIDDER AND/OR TO TERMINATE
DISCUSSIONS WITH ANY AND ALL POTENTIAL BIDDERS AT ANY TIME AND
WITHOUT SPECIFYING THE REASONS THEREFOR, IN EACH CASE TO THE EXTENT
NOT MATERIALLY INCONSISTENT WITH THESE BIDDING PROCEDURES AND/OR
THE BIDDING PROCEDURES ORDER; PROVIDED FURTHER THAT THE DEBTOR’S
EXERCISE OF ITS DISCRETION IN EVALUATING BIDS AND ADMINISTERING THE
SALE PROCESS DOES NOT PERMIT, AND SHALL NOT BE CONSTRUED AS
PERMITTING THE DEBTOR TO MATERIALLY DEVIATE FROM THE PROCEDURES,
TERMS, CONDITIONS AND PROTECTIONS SET FORTH IN THESE BIDDING
PROCEDURES AND/OR THE BIDDING PROCEDURES ORDER.

               I.      Auction

        If one or more Qualified Bids are received that are higher and better than the Stalking Horse
Bid, and the Debtor determines in consultation with the Lender, after review of the Qualified Bids
that an Auction process is in the best interests of the Debtor’s estate and its creditors, the Debtor
may, but shall not be required to, conduct an Auction with respect to the Assets. Debtor shall
provide copies of all Qualified Bids to the Stalking Horse Bidder at least 24 hours in advance of
the start of any Auction. If an Auction is conducted, it will take place at the offices of Bronson
Law Offices P.C., 480 Mamaroneck Ave., Harrison, NY, on October 11, 2020, starting at 10:00
a.m. (prevailing Eastern Time), or at such other date and time or other place, as may be
determined by the Debtor, in consultation with the Lender, at or prior to the Auction. The Debtor
reserves the right, in consultation with the Lender, to hold the Auction remotely by Zoom or such
other electronic platform. The Auction shall be governed by the following procedures:

               (a) Participation. Only Qualified Bidders, (which includes the Stalking Horse
       Bidder) that have submitted a Bid that is deemed by the Debtor to be a Qualified Bid and
       provided a Deposit(s) will be eligible to participate in the Auction, and each such Qualified
       Bidder shall appear in person at the Auction (and any attorney for a Qualified Bidder may
       appear at the Auction at the discretion of the Qualified Bidder). The Debtor will evaluate
       all Qualified Bids received and will in consultation with the Lender select the Qualified
       Bid, that reflects the highest or best bid for the Assets, and otherwise complies with the
       requirements set forth herein, as the “Starting Auction Bid.” The Debtor may consider a
       variety of factors to determine the Starting Auction Bid, including without limitation, the
       Qualified Bidder’s ability to consummate the sale and other monetary and non-monetary
       terms of the Bid. At the Auction, the Debtor shall announce the material terms of each
       overbid and the basis for calculating the total consideration offered in each such overbid.

               (b)     Bidding. Bidding at the Auction shall commence at the amount of the
       Starting Auction Bid, which shall be in an amount not less than the Minimum Bid and shall
       proceed in minimum bid increments of not less than $50,000. The Debtor also reserves the
       right to establish parameters for the number of rounds of bidding in consultation with the
       Lender.
                            Transaction Procedures Order Exhibit 1-9
       (c)     Credit for Break Up Fee and Expense Reimbursement. The Stalking Horse
Bidder shall be entitled to credit the value of the Break-Up Fee and Expense
Reimbursement against the cash portion of any subsequent Bids it submits and shall not be
required to pay the value of the Break-up Fee or Expense Reimbursement in cash to the
Debtor at the closing on the Stalking Horse APA.

         (d)    Higher and Better. The Debtor reserves the right to determine, in
consultation with the Lender, whether any Bid is better for the bankruptcy estate, if not
higher, than another Bid submitted during the Auction. The Debtor may consider a variety
of factors in making this decision, including without limitation, the ability of a Bidder to
obtain any necessary regulatory approvals, whether the Bid is materially more burdensome
than any other, any proposed conditions to closing, whether the Bid includes any non-cash
components and provides significant cash consideration for the payment of required costs
of the transaction, whether the ability of the Potential Bidder to use the Assets is consistent
with applicable non-bankruptcy law, and any other factors deemed relevant.

         (e)    Successful Auction Bid. The Auction shall continue until there is only one
Bid for the Assets, which the Debtor determines, after consultation with the Lender and
subject to Bankruptcy Court approval, is the highest or otherwise best bid from among the
Qualified Bids submitted at the Auction (the “Successful Auction Bid”) and the Debtor
announces that the Auction is closed. The Qualified Bidder submitting such Successful
Auction Bid shall become the “Successful Bidder” and shall have such rights and
responsibilities of the buyer, as set forth in the applicable Purchase Agreement. Within one
(1) business day after the conclusion of the Auction (but in any event prior to the
commencement of the hearing to consider entry of the Sale Order), the Successful Bidder
shall (i) complete, execute and deliver to the Debtor the Purchase Agreement (as updated
to conform to the Successful Auction Bid) and all contracts, instruments or other
documents evidencing and containing the terms and conditions upon which the Successful
Auction Bid was made. and (ii) supplement its Deposit by wire transfer or other
immediately available funds so that, to the extent necessary, such Deposit equals ten percent
(10%) of the cash component of the Successful Auction Bid.

        (f)    Anti-Collusion. At the commencement of and at the conclusion of the
Auction, each Qualified Bidder shall be required to confirm that it has not engaged in any
collusion with any other Qualified Bidder or Potential Bidder with respect to the bidding
or the Transaction.

        (g)    Conduct of Auction. The Auction may be conducted openly with the
proceeding being transcribed and each Qualified Bidder being informed of the terms of the
previous bid; the Debtor, and its counsel, may meet privately with any Qualified Bidder to
negotiate the terms of its bid. The Debtor may adopt other rules for the conduct of the
Auction at the Auction which, in its judgment and upon consultation with the Lender, will
better promote the goals of the Auction.

       (h)     Backup Auction Bid. At the conclusion of the Auction, the Debtor will also
announce the second highest or otherwise best bid from among the Qualified Bids
submitted at the Auction (the “Backup Auction Bid”). The Qualified Bidder submitting
                   Transaction Procedures Order Exhibit 1-9
such Backup Auction Bid shall become the “Backup Bidder”, and subject to the rights of
the Successful Bidder, shall have such rights and responsibilities as set forth in the Purchase
Agreement. Within one (1) business day after the conclusion of the Auction (but in any
event prior to the commencement of the Sale Hearing), the Backup Bidder shall (i)
complete, execute and deliver to the Debtor the Purchase Agreement (as updated to
conform to the Backup Auction Bid) and all contracts, instruments or other documents
evidencing and containing the terms and conditions upon which the Backup Auction Bid
was made, and (ii) supplement its Deposit by wire transfer or other immediately available
funds so that, to the extent necessary, such Deposit equals ten percent (10%) of the cash
component of the Backup Auction Bid. The Backup Auction Bid shall remain open and
irrevocable until the earlier of (x) written notification to the Backup Bidder based on the
Backup Auction Bid within ten (10) days following entry of the Sale Order that the Debtor
has terminated the Transaction with the Successful Bidder and intends to proceed toward
closing with the Backup Bidder based on the Backup Auction Bid in accordance with the
terms of these Bidding Procedures, and (y) Closing of the Transaction with the Successful
Bidder. For the avoidance of doubt, notification to the Backup Bidder within such period
that the Debtor has terminated a transaction with the Successful Bidder and that the Debtor
intends to proceed toward closing with the Backup Bidder based on the Backup Auction
Bid shall automatically extend the irrevocable nature of the Backup Auction Bid in
accordance with the terms of such Backup Auction Bid. For the further avoidance of doubt,
it is not necessary that the Backup Auction Bid actually close within such period.

       (i)     The Backup Bidder’s Deposit(s) will be returned by the Debtor upon
consummation of the sale of the Assets to the Successful Bidder, or will be otherwise
applied or forfeited in accordance with the Bidding Procedures, if the Backup Bidder is
determined to be the Successful Bidder.

        (j)      Extensions/Adjournment. The Debtor reserves its rights, in the exercise of
its judgment and in consultation with the Lender, to modify any provisions of the Bidding
Procedures at or prior to the Auction, including, without limitation, extending the deadlines
set forth in the Auction procedures, modifying bidding increments, adjourning the Auction
at the Auction and/or adjourning the hearing to consider entry of a Sale Order in open court
without further notice with all such modifications or adjournments consistent with the
terms of the Stalking Horse APA and the deadlines contained therein.

       (k)     Cancellation of the Auction. If no Qualified Bids, other than the Stalking
Horse Bid, are received in accordance with the Bidding Procedures, than the Debtor may
decide in consultation with the Lender, to cancel the Auction and designate the Stalking
Horse Bid as the Successful Auction Bid and pursue entry of the Sale Order approving the
Stalking Horse Bid.

      If the Auction is cancelled, the Debtor shall promptly file a notice of cancellation of
the Auction and the designation of the Stalking Horse Bid and the consummation of the
Stalking Horse Transaction. as the Successful Auction Bid.

       J.      Notice of Selection of Highest and Best Bid and Sale Hearing

By no later than October 12, 2020 at 12:00 p.m. (ET), the Debtor shall file with the
                     Transaction Procedures Order Exhibit 1-9
Bankruptcy Court and shall serve on the Notice Parties a notice setting forth the identity of the
Successful Bidder and Backup Bidder and the general terms of each party’s Bid.

       A hearing (the “Sale Hearing”) to confirm the results of the sale process, approve the
selection of the Successful Bidder and Backup Bidder, authorize the Debtor to consummate the
Transaction, and authorize the Debtor to make any necessary disbursements required in connection
with the closing on the Transaction, will be held on October 14, 2020 at 10:00 a.m. (ET) before
the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy
Court for the Southern District of New York, 300 Quarropas Street, White Plains, New York 10601.
       Objections to any of the relief sought at the Sale Hearing must (a) be in writing, (b) conform
to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern
District of New York, (c) be filed with the Bankruptcy Court in accordance with General Order M-
242 (as amended), (d) be submitted in hard-copy form directly to the chambers of the Honorable
Robert D. Drain, United States Bankruptcy Judge, and (e) be served upon (i) counsel for the
Debtor, Bronson Law Offices, P.C., 480 Mamaroneck Ave., Harrison, NY 10528 (Attn: H. Bruce
Bronson, Esq., hbbronson@bronsonlaw.net), (ii) counsel to Citibank, N.A., Thompson &
Knight,LLP, 900 Third Avenue, 20th Floor, New York, NY 10022 (Attn: Stuart Glick,
stuart.glick@tklaw.com and Anthony Pirraglia (Anthony.Pirraglia@tklaw.com), (iii) counsel to
the Stalking Horse Bidder, Fredrickson & Byron, P.A. 200 South Sixth Street, Suite 4000,
Minneapolis, MN55402 (Attn: Clinton Cutler, ccutler@fredlaw.com) (iv) the Office of the United
States Debtor for the Southern District of New York, U.S. Federal Office Building, 201 Varick
Street, Room 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq.), so as to be received
by 4:00 p.m. on October 13, 2020.

               K.      Consummation of the Transaction

        Unless otherwise agreed by the Debtor and the Successful Bidder and unless as otherwise
provided in the Stalking Horse APA (if applicable), the Successful Bidder must consummate the
Transaction approved by the Sale Order by no later than the later of (i) the Sale Order becoming a
final order not subject to appeal or stay of effectiveness of the Sale Order or the Transaction, or
(ii) the next business day after fourteen (14) days after entry of the Sale Order (the “Closing
Deadline”). If for any reason a Successful Bidder fails to consummate the Transaction on or before
the Closing Deadline, then the Backup Bidder will automatically be deemed to have submitted the
highest or otherwise best bid. The Debtor and any Backup Bidder are authorized to effectuate the
sale of the Assets to such Backup Bidder as soon as is commercially reasonable without further
order of the Bankruptcy Court. If such failure to consummate the purchase is the result of a breach
by a Successful Bidder, its Deposit(s) shall be forfeited to the Debtor and the Debtor specifically
reserves the right to seek all available damages from such defaulting party.

               L.      Jurisdiction

        The Bankruptcy Court shall retain exclusive jurisdiction over any matter or dispute relating
to any Transaction, the Bidding Procedures, the Bidding Procedures Order, the Sale Order, the
Auction, a Successful Auction Bid, the Stalking Horse Bidder, a Backup Auction Bid, and/or any
other matter that in any way relates to the foregoing. In particular, all Potential Bidders (including
the Stalking Horse Bidder) shall be deemed to have (i) consented to the core jurisdiction of the
Bankruptcy Court to enter any order or orders, which shall be binding in all respects, in any way

                             Transaction Procedures Order Exhibit 1-9
relating to the Bidding Procedures, the Auction or the construction and enforcement of any
agreement or any other documentation relating to the sale; (ii) waived any right to a jury trial in
connection with any disputes relating to the Bidding Procedures, the Auction, or the construction
and enforcement of any Purchase Agreement; and (iii) consented to the entry of a final order or
judgment in any way related to the Bidding Procedures, the Auction, or the construction or
enforcement of any Purchase Agreement, if it is determined that the Bankruptcy Court would lack
Article III jurisdiction to enter such a final order or judgment absent the consent of the parties.




                            Transaction Procedures Order Exhibit 1-9
                                   Exhibit 2

                                SALE NOTICE

BRONSON LAW OFFICES P.C.                     Sale Hearing Date: October 14, 2020
480 Mamaroneck Ave.                                            @ 10:00 a.m. (ET)
Harrison, NY 10528
Telephone: (914) 269-2530                Objection Deadline: October 13, 2020
Fax: (888) 908-6906                                          @ 4:00 p.m. (ET)
Counsel to Debtor
hbbronson@bronsonlaw.net                         Bid Deadline: October 9, 2020
                                                               @ 4:00 p.m. (EST)

                                         Potential Auction: October 11, 2020
                                                             @ 10:00 a.m. (EST)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  x
In re                                            :    Chapter 11
                                                 :
EDISON PRICE LIGHTING, INC.,                     :    Case No. 20-22614 (RDD)
                                                 :
                                   Debtor.       :
                                                  x

NOTICE OF SALE WITH RESPECT TO CHAPTER 11 DEBTOR’S MOTION FOR AN
 ORDER PURSUANT TO 11 U.S.C. §§ 105(A), 363(B), (F), AND (M), AND 365, 503 AND
507 AND RULES 2002, 6004 AND 6006 OF THE FEDERAL RULES OF BANKRUPTCY
  PROCEDURE: (I) (A) APPROVING BIDDING PROCEDURES FOR THE SALE OF
 ALL OR SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, (B) AUTHORIZING
  AND APPROVING ENTRY INTO THE STALKING HORSE APA, (C) APPROVING
   THE DESIGNATION OF THE BUYER AS THE STALKING HORSE BIDDER, (D)
    APPROVING BID PROTECTIONS, (E) SCHEDULING A SALE HEARING, (F)
   APPROVING THE FORM, MANNER AND EXTENT OF NOTICE OF THE SALE
 PROCESS, AND (G) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT
PROCEDURES; AND (II) (A) APPROVING THE SALE OF ALL OR SUBSTANTIALLY
   ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND
           ENCUMBRANCES, AND (B) GRANTING RELATED RELIEF

TO ALL CREDITORS AND PARTIES IN INTEREST, THE OFFICE OF THE UNITED
STATES DEBTOR, AND ALL OTHER PARTIES ENTITLED TO NOTICE PURSUANT
TO FED. R. BANKR. P. 2002:
        PLEASE TAKE NOTICE that on October 6, 2020, the United States Bankruptcy Court
for the Southern District of New York (the “Court”) approved the motion (the “Motion”)1 of the
Debtor (the “Debtor”) of the estate of (i) EDISON PRICE LIGHTING INC., (the “Debtor”)
seeking an Order (a) authorizing the Debtor to conduct a process for the sale of all or
substantially all of the Debtors’ assets, free and clear of all liens, claims, encumbrances, and
interests, pursuant to section 363 of title 11 of the United States Code (the “Bankruptcy Code”),
(b) approving the Bidding Procedures annexed to the Bidding Procedures Order as Exhibit “1”;
(c) approving the Debtor’s entry into the Stalking Horse APA annexed to the Bidding Procedures
Order as Exhibit “3”, (d) approving bidding protections, (e) scheduling an Auction and Sale
Hearing, (f) establishing Assignment Procedures for the assumption and assignment of the
Debtors’ executory contracts or unexpired leases and the fixing of Cure Amounts, (g) approving
this Sale Notice, and (h) approving the Notice of Assignment and Cures [Docket No. 110 ] (the
“Bidding Procedures Order”).

       PLEASE TAKE FURTHER NOTICE that the Motion, Bidding Procedures Order and
Stalking Horse APA have been filed electronically with the Clerk of the United States Bankruptcy
Court for the Southern District of New York, and may be reviewed by all registered users of the
Court’s website at http://ecf.nysb.uscourts.gov. Copies of the Motion, Bidding Procedures Order
and Stalking Horse APA can also be obtained by telephonic, written, or e-mail request to the
undersigned general counsel to the Debtor, Attn: H. Bruce Bronson (Telephone: (914) 269-2530
or e-mail: hbbronson@bronsonlaw.net).

        PLEASE TAKE FURTHER NOTICE that a Bid for the purchase of the Debtors’ assets
must conform to the Bidding Procedures and be delivered in written form to: counsel to the Debtor,
Bronson Law Offices, P.C., 480 Mamaroneck Ave., Harrison, NY 10528 Attn: H. Bruce Bronson,
so as to be actually received no later than 4:00 p.m. (prevailing Eastern Time) on the Bid Deadline
of October 9, 2020.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, if an
Auction for the sale of the Debtors’ assets is conducted, it will take place at the offices of Bronson
Law Offices, P.C., 480 Mamaroneck Ave., Harrison, NY 10528, on October 11, 2020, starting
at 10:00 a.m. (prevailing Eastern Time), or at such other date and time or other place as may be
determined by the Debtor at or prior to the Auction.

       PLEASE TAKE FURTHER NOTICE that a hearing with respect to the Motion has been
scheduled to be held before the Honorable Robert D. Drain, United States Bankruptcy Judge, at
the United States Bankruptcy Court for the Southern District of New York, 300 Quarropas Street,
White Plains, NY 10601-4140, on October 14, 2020 at 10:00 a.m. to the extent seeking an Order
(a) approving the Stalking Horse APA or such other Purchase Agreement entered into with a
Successful Bidder in accordance with the Bidding Procedures, (b) approving the sale of the
Debtor’s assets to the Stalking Horse Bidder or the Successful Bidder, (c) authorizing the
assumption and assignment of the Assigned Contracts previously noticed in the Motion, and (d)
granting related relief (the “Sale Hearing”).

1
 Terms capitalized but not defined herein shall have the meanings assigned to them in the Motion, The Bidding
Procedures Order, the Bid Procedures or Stalking Horse APA.


                                Transaction Procedures Order Exhibit 2-2
        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the
Motion to be considered at the Sale Hearing (an “Objection”) shall be made in writing, filed with
the Court by registered users of the Court’s electronic case filing system and, by all other parties
in interest, mailed to the Clerk of the United States Bankruptcy Court, Southern District of New
York, 300 Quarropas Street, White Plains, NY 10601-4140, on a compact disc, preferably in
Portable Document Format (PDF), Microsoft Word, or any other Windows-based word processing
format (with a hard copy delivered directly to the Chambers of the Honorable Robert D. Drain,
United States Bankruptcy Judge, United States Bankruptcy Court, Southern District of New York,
300 Quarropas Street, White Plains, NY 10601-4140), and served upon (i) counsel for the Debtor,
Bronson Law Offices, P.C., 480 Mamaroneck Ave., Harrison, NY 10528 (Attn: H. Bruce Bronson,
Esq., hbbronson@bronsonlaw.net), (ii) counsel to the Lender,., Thompson & Knight, LLP, 900
Third Avenue, 20th Floor, New York, NY 10022 (Attn:Stuart Glick, stuart.glick@tklaw.com and
Anthony Pirraglia, anthony.Pirraglia@tklaw.com), (iii) counsel to the Stalking Horse Bidder,
Fredrickson & Byron, P.A. 200 South Sixth Street, Suite 4000, Minneapolis, MN55402 (Attn:
Clinton Cutler, ccutler@fredlaw.com) and (iv) the Office of the United States Debtor for the
Southern District of New York, U.S. Federal Office Building, 201 Varick Street, Room 1006, New
York, NY 10014 (Attn: Andrea B. Schwartz, Esq.), so as to be actually received no later than
4:00p.m. on October 13, 2020 (the “Objection Deadline”).

 Dated: Harrison, New York
        October 6, 2020
                                                    BRONSON LAW OFFICES P.C.


                                              By:/s/ H. Bruce Bronson
                                                   H. Bruce Bronson
                                                   Counsel to the Debtor




                            Transaction Procedures Order Exhibit 2-3
              EXHIBIT 3

         Stalking Horse APA




Transaction Procedures Order Exhibit 3-1
    BRONSON LAW OFFICES, P.C.
    480 MAMARONECK AVE.
    Harrison, NY 10528
    Telephone: (914) 269-2530
    Facsimile: (888) 908-6906
    H. Bruce Bronson
    hbbronson@bronsonlaw.net
    Counsel to Debtor

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                    x
    In re                                                           :   Chapter 11
                                                                    :
            EDISON PRICE LIGHTING, INC.                             :    Case No. 20-22614 (RDD)
                                                                    :
                                              Debtor.               :
                                                                    x

         NOTICE REGARDING ASSUMPTION AND ASSIGNMENT
      OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND
   ESTABLISHMENT OF CURE CLAIMS BAR DATE FOR NON-DEBTOR
COUNTERPARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES5

TO ALL NON-DEBTOR COUNTERPARTIES TO
EXECUTORY CONTRACTS OR LEASES WITH THE DEBTOR:

        PLEASE TAKE NOTICE that, on September 17, 2020, Edison Price Lighting, Inc. (the
“Debtor filed a motion (the “Sale Motion”) for entry of orders, pursuant to sections 105(a), 363(b),
(f), and (m), and 365, 503 and 507 of Title 11 of the United States Code (the “Bankruptcy Code”)
and Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”):

        (I) in substantially the same form as that annexed to the Sale Motion as Exhibit A (the
“Bidding Procedures Order”) (a) authorizing the Debtor to conduct the sale process in accordance
with the Bidding Procedures attached as Exhibit “1” to the Bidding Procedures Order (the “Bidding
Procedures”) for the auction and sale of the Assets (defined below) free and clear of all liens,
claims, encumbrances, and interests (“Liens”), (b) approving the Bidding Procedures, (c)
authorizing and approving the Debtor’s entry into the Agreement of Purchase and Sale (the
“Stalking Horse APA”), among the Debtor and Current Lighting Solutions, LLC (the “Stalking
Horse Bidder”), substantially in the form attached to the Sale Motion as Exhibit C, subject to
higher and better offers, (d) approving bidding protections for the Stalking Horse Bidder, (e)
scheduling the auction and hearing for approval of the proposed sale (the “Sale Hearing”), (f)
establishing procedures (“Assignment Procedures”) for the assumption and assignment of the
Debtors’ executory contracts and unexpired leases (the “Assigned Contracts”) and the fixing of
                              Transaction Procedures Order Exhibit 3-1
5
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Sale Motion.
cure amounts to be paid with respect thereto pursuant to section 365(b) of the Bankruptcy Code
(the “Cure Amounts”), (g) authorizing and approving the form and manner of notice of the auction
and Sale Hearing (the “Sale Notice”), substantially in the form attached as Exhibit “2” to the
Bidding Procedures Order, and (h) authorizing and approving the form and manner of notice of
the potential assumption and assignment of the Assigned Contracts and the proposed Cure
Amounts, substantially in the form attached as Exhibit “4” to the Bidding Procedures Order; and

        (II) in substantially the same form as that annexed to the Sale Motion as Exhibit B (the
“Sale Order”) (a) approving the Stalking Horse APA, or such other Purchase Agreement entered
into in accordance with the Bidding Procedures and approved at the Sale Hearing, (b) approving
the sale of the Assets to the Stalking Horse Bidder or such other successful bidder at auction, free
and clear of any and all Liens, (c) authorizing the assumption and assignment of the Assigned
Contracts, and (d) granting related relief (the “Transaction”).

       PLEASE TAKE FURTHER NOTICE that in connection with the Transaction1, the
Debtor intends to assign those executory contracts and/or unexpired leases on the list annexed
hereto as Exhibit A (the “Assignment Schedule”) to the Purchaser pursuant to the Bidding
Procedures.

        PLEASE TAKE FURTHER NOTICE that objections to the proposed Cure Amounts set
forth in the Assignment Schedule or requests for adequate assurance hearings must be filed by no
later than October 13, 2020 at 5:00 p.m. (the “Objection Deadline”) as the date by which all
non-debtor counterparties to the executory contracts and unexpired leases must electronically file
with the Clerk of the Bankruptcy Court a cure claim, setting forth all claims and arrearages against
the Debtor due under such executory contract or unexpired lease (the “Assumption Objection”),
and serve a copy of the Assumption Objection upon (a) the attorneys for the Debtor, Bronson Law
Offices, P.C., 480 Mamaroneck Ave., Harrison, NY 10528), and (b) the Office of the United States
Debtor for the Southern District of New York, U.S. Federal Office Building, 201 Varick Street,
Room 1006, New York, New York 10014 (Attn: Andrea B. Schwartz).

       As to Cure Amounts for executory contracts and/or unexpired leases not listed on Exhibit
A to the Motion, whether added by the Stalking Horse or other bidder, and as to the assumption
and assignment of executory contracts to any Successful Bidder other than the Stalking Horse, the
Counterparties shall have 7 days after notice of the proposed assumption and assignment to file
and serve an objection. If there is such an objection, the hearing will be held on October 19, 2020
at 10:00 a.m. ET, 300 Quarropas Street, White Plains, NY or such other date as the Court shall
schedule as provided in the

                     Dated: Harrison, New York
                     October 6, 2020

                                            BRONSON LAW OFFICES, P.C.


                                             By:/s H. Bruce Bronson
                                                   H. Bruce Bronson


                            Transaction Procedures Order Exhibit 3-1
                                       Assumption Notice - Exhibit A


                                            Assumption Schedule

 Name and Address of Counter Party       Nature and Description of Executory Agreement Cure Amount

Sterling                                Hass Automation CNC Machine Tool            0
CNC Leasing #2                          Hass CNC Lather, Model ST-10                6378
CIT Bank                                Generator                                   1826.72




                                     Transaction Procedures Order Exhibit 4A-1
